January 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             JOEY MORALES, Appellant

NO. 14-11-00879-CV                      V.

      GEOPHYSICAL EXPLORER, LTD., GREG BRANNON AND GLOBAL
               GEOPHYSICAL SERVICES, INC., Appellees
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 5, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JOEY
MORALES.
      We further order this decision certified below for observance.